[drugstoreogo.gif]

411 108th Ave NE " Bellevue, Washington 98004 " Telephone 425. 372.3200 "
Facsimile 425. 372.3800

 

April 18, 2005

 

Matthew Stepka

2728 Gough Street, #4

San Francisco, CA 94123

Dear Matt:

We are delighted to extend you an offer to be Vice President, Pharmacy Services
at drugstore.com*, starting no later than May 15, 2005.

We are offering you an annual salary of $200,000, which will be paid every two
weeks in accordance with the Company's standard payroll policies. During 2005,
you will be eligible to receive an annual target bonus of an amount ranging from
0% to 25% of your annual salary, based on the achievement of pre-determined
performance objectives. Executive bonus compensation for subsequent years will
be determined by the Board of Directors and CEO. Your compensation package will
be reviewed annually. Other company-provided benefits, for which you are
eligible, including health and welfare benefits, will be reviewed with you in
detail on your first day of employment. With respect to vacation accrual, you
will accrue 4 weeks of vacation per year.

At the start of your employment, you will be eligible for an option (the
"Option") to purchase 225,000 shares of drugstore.com common stock (the "Option
Shares"). Your Option will be granted by a committee of the board of directors
as soon as practicable after you commence employment. Your vesting commencement
date will be your first day of employment. The exercise price of the Option
Shares will be determined by the committee and will be based upon fair market
value on the Friday after you commence employment. The vesting schedule will be
no less generous than that offered to new employees today (20% vest at 6 months
and the remaining vesting quarterly for the 3.5 years following the initial
vesting date). The Option will be subject to the terms of the Company's 1998
Stock Option Plan and the related Stock Option Agreement between you and
drugstore.com*.

In order to assist you with your relocation to the Seattle area, we will be
providing a $20,000 relocation bonus to you. This bonus will be paid at the
first payroll after you commence employment with the company.

 

This offer is contingent upon your completion of our standard form
Confidentiality and Inventions Agreement and employment application prior to
commencing employment, copies of which are enclosed with this letter. If you
have any questions about this agreement, please call us. This offer is also
contingent upon the successful completion of a background check. The results
must be reviewed and accepted by drugstore.com in accordance with our guidelines
prior to your start date as stated in this offer letter. If the results are
unacceptable, this offer will be rescinded.

Throughout your employment with drugstore.com, you will be an at-will employee.
This means that you may terminate your employment with drugstore.com at any time
with or without cause, and with or without notice. Similarly, drugstore.com may
terminate your employment at any time, with or without cause, and with or
without notice. Your at-will employment status may not be orally altered by any
drugstore.com employee, and may be altered in writing only by the CEO of the
Company.

Congratulations! All of us at drugstore.com are very excited that you're joining
the team and look forward to a beneficial and rewarding relationship. Kindly
indicate your consent to the terms in this offer letter by signing and returning
a copy to us at your earliest convenience.

Sincerely,

/s/ Dawn Lepore

Dawn Lepore

Chief Executive Officer

 

Agreed and Accepted: /s/ Matthew Stepka Date: April 21, 2005 Matthew Stepka

 

 

*drugstore.com and/or its affiliates and subsidiaries